Citation Nr: 9902152	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia, and epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 26, 1967, to 
January 26, 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a present psychiatric disability or epilepsy 
due to an injury or disease incurred in, or aggravated by, 
active service, or manifest within one year of service 
discharge.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder, 
claimed as schizophrenia, or epilepsy.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in November 1967 the 
veteran underwent neuropsychiatric evaluation after 
threatening his shipmates with a pistol.  The examiner noted 
the veteran, in presenting his history, was rambling and at 
times exhibited associations which seemed somewhat loose, but 
not as marked as would usually be seen in an overt 
schizophrenic process.  The examiner found that, in light of 
the veterans history of a lifelong pattern of isolation, 
withdrawal and autistic fantasy, a diagnosis of schizoid 
personality was warranted.  It was noted that under stress it 
was very possible the veteran would decompensate and 
become overtly schizophrenic.  The examiner recommended an 
administrative discharge because of the veterans lifelong 
character disorder, the fact that he could become psychotic 
under stress and the danger he represented to others due to 
poor control of aggressive impulses.  The veterans January 
1968 discharge examination revealed a normal clinical 
psychiatric evaluation.

Private hospital records dated in July 1974 show that the 
veteran was admitted for psychiatric evaluation after 
threatening harm to himself, his spouse, whom he suspected 
was involved with another man, and his child.  The 
provisional diagnosis was acute schizophrenic episode.  It 
was noted the veteran had a long history of seizures, but the 
disorder was not addressed in the examination.  The examiner 
noted the veteran was accessible but totally depressed.  His 
insight and judgment were impaired.  His intellect was 
average or above.  The examiner noted that, in general, the 
veterans actions, feelings, thoughts, effectiveness and 
reality testing warranted a diagnosis of depressive neurosis 
with situational maladjustment.  A subsequent July 1974 
discharge summary included a diagnosis of mild depressive 
neurosis with situational maladjustment.  It was noted the 
veteran was not mentally ill.

During VA examination in July 1993, the veteran reported he 
sustained a closed head injury at age 12 and stated he had 
been taking medication for epilepsy since 1974.  The 
diagnosis was psychomotor epilepsy.

VA psychiatric examination in July 1993 included a diagnosis 
of bipolar disorder, mixed, with psychosis.  The examiner 
noted the veteran presented a very complicated, interesting 
diagnostic problem, including a partial complex seizure 
disorder.  However, it was also noted that the veterans 
nervous breakdown in service and episodes of rage before 
and after service were not related to his present bipolar 
disorder.

In his June 1994 notice of disagreement, the veteran stated 
that he had epilepsy during military service, but that his 
doctors did not know to examine him for this disorder.  He 
also stated that he disagreed with the rating decision 
because his service department medical care providers had 
reported that he showed signs of abnormal behavior.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including psychoses 
and epilepsies, if they become manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

VA regulations provide that congenital or developmental 
defects, such as personality disorders and mental deficiency, 
are not diseases or injuries within the meaning of applicable 
legislation.  In the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veterans present psychiatric 
disability or epilepsy are due to an injury or disease 
incurred in, or aggravated by, active service.  There is no 
competent medical evidence of a psychiatric disability or 
epilepsy manifest within one year of the veterans discharge 
from active service.

Service medical records show the veteran underwent 
psychiatric evaluation after an incident during active 
service; however, the examiner provided a diagnosis of 
schizoid personality.  The Board notes that entitlement to 
service connection for a personality disorder is prohibited 
by VA law.  See 38 C.F.R. § 3.303(c).  

The only evidence of a present psychiatric disability or 
epilepsy related to active service is the veterans own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay persons observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is not competent to 
establish a nexus.  Consequently, the Board finds that the 
veteran has not submitted evidence of well-grounded claims 
for service connection for a psychiatric disorder or 
epilepsy.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), affd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia, and epilepsy is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
